PER CURIAM.
On July 19, 1978, the bank filed a complaint alleging that Knowles had failed to pay a $10,000 note due with interest since July 1977. Knowles answered by denying the allegations and by affirmatively alleg*613ing that he had already paid the note. He also made a timely demand for a jury trial. After a pretrial conference, the trial court denied Knowles’ demand and set the matter for trial without a jury. The trial court subsequently entered a judgment in favor of the bank.
We must reverse. The pleadings set forth an action at law. Accordingly, we hold that Knowles is entitled to a jury trial and remand the cause to the trial court for further proceedings consistent with this opinion.
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.